                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      Civil Action No. 3:19-CV-226-RJC-DSC

  LISA CAROL RUDISILL,

                       Plaintiff,
                                                        DEFENDANT’S REPLY TO
         v.                                           PLAINTIFF’S RESPONSE TO THE
                                                          MOTION TO DISMISS

  NORTH CAROLINA STATE BOARD OF
  ELECTIONS,

                       Defendant.


       Defendant North Carolina State Board of Elections respectfully submits this reply

to Plaintiff’s Response (“Pl.’s Resp.” (Doc. 9)) in opposition to the State Board’s Motion

to Dismiss (Doc. 7, 8). The State Board wishes to respond only to the Plaintiff’s

assertion that she has also sued the Governor of North Carolina, and that her case should

therefore proceed even if the State Board is dismissed. See Pl.’s Resp. 3.

       The Governor has not been brought into this case. The caption of Plaintiff’s

Complaint lists only “North Carolina Board of Elections” as “Defendant(s).” Compl. 1

(Doc. 3). Under the heading for “PARTIES,” Plaintiff listed only “North Carolina State

Board of Elections.” Id. Even though there are designated spaces on the Complaint’s

form to list two additional defendants, Plaintiff listed no other defendants. See id. at 2.

When discussing the “NATURE OF THE CASE,” and the “CAUSE OF ACTION,”

Plaintiff complains only of alleged violations by the State Board. Id. at 2–3. In her

“REQUEST FOR RELIEF,” Plaintiff seeks an injunction against the conduct of an



      Case 3:19-cv-00226-RJC-DSC Document 10 Filed 06/27/19 Page 1 of 4
election and an election-related investigation, which would constitute relief that only the

State Board could provide. Id. at 5.

       In an attachment to her Complaint, Plaintiff provides further narrative description

of her claims. See id. at 6–7. In this document, she does state that her Complaint is

“AGAINST: NORTH CAROLINA BOARD OF ELECTIONS & GOVERNOR ROY

COOPER.” Id. at 6. This one reference is contradicted, of course, by the omission of the

Governor in her list of defendants, in her case caption, and in her description of her

claims and relief.

       The docket for this case also includes only one defendant. And as the docket

makes clear, only the State Board has been served with a summons in this case. See Doc.

6. Moreover, the undersigned counsel understands that the Governor, in fact, has not

been served with a summons or complaint.

       In sum, the Governor is not a defendant in this case. 1 The State Board therefore

requests dismissal of Plaintiff’s Complaint in its entirety.

       The State Board otherwise rests on the arguments made in its brief supporting the

Motion to Dismiss (Doc. 8).


1
  Even if Plaintiff had made the Governor a defendant, her only allegation against him is
that he appointed members to the State Board of Elections, Compl. at 6, which a court
order and N.C. Session Law 2018-146 required him to do, see Doc. 8-3; Doc. 8-4, sec.
3.2.(a). Although the undersigned does not represent the Governor, it bears noting that
the Governor’s past official actions are likely subject to Eleventh Amendment immunity.
See Republic of Paraguay v. Allen, 134 F.3d 622, 628 (4th Cir. 1998); Jemsek v. N.C.
Med. Bd., No. 5:16-CV-59-D, 2017 WL 696721, at *6 (E.D.N.C. Feb. 21, 2017), aff’d,
697 F. App’x 234 (4th Cir. 2017). And as discussed in the State Board’s brief on the
motion to dismiss, the allegations concerning these appointments fail to state a claim, in
any event. Doc. 8 at 19–20.
                                              2
      Case 3:19-cv-00226-RJC-DSC Document 10 Filed 06/27/19 Page 2 of 4
                                    CONCLUSION

      Defendant North Carolina State Board of Elections respectfully requests that the

Court grant its Motion to Dismiss the Complaint in its entirety. Because of the numerous

independent grounds for dismissal (see Doc. 8), amendment of the Complaint would be

futile. Defendant therefore requests dismissal with prejudice.

      This the 27th day of June, 2019.
                                                JOSHUA H. STEIN
                                                Attorney General

                                                /s/ Paul M. Cox
                                                Paul M. Cox
                                                Special Deputy Attorney General
                                                N.C. State Bar No. 49146
                                                Email: pcox@ncdoj.gov
                                                N.C. Department of Justice
                                                Post Office Box 629
                                                Raleigh, NC 27602-0629
                                                Telephone: (919)716-6900




                                            3
      Case 3:19-cv-00226-RJC-DSC Document 10 Filed 06/27/19 Page 3 of 4
                            CERTIFICATE OF SERVICE

      I hereby certify that on this day I electronically filed the foregoing

DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO THE MOTION TO

DISMISS with the Clerk of Court using the CM/ECF system and have placed a copy in

the U.S. Mail, postage prepaid, to the plaintiff who is a non-CM/ECF user, as follows:

      Lisa Carol Rudisill
      7101 Londontowne Dr.
      Charlotte NC 28226
      godslisaru@aol.com

      This the 27th day of June, 2019.


                                                 /s/ Paul M. Cox
                                                 Paul M. Cox
                                                 Special Deputy Attorney General




                                             4
      Case 3:19-cv-00226-RJC-DSC Document 10 Filed 06/27/19 Page 4 of 4
